DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 4,659,071 (hereinafter “Woltron”), and further in view of JP S57-124141 A with a machine translation (submitted on 28 July 2022) being used as an English language equivalent translation (hereinafter “Toshikazu”).Regarding claim 16 	Woltron teaches a single-leaf spring comprising an elongated body 50 and two eyes 49 located near the ends of the body 50, with the body 50 having an upper side and a lower side (Figure 9).  Woltron teaches the body comprises: at least one composite material sheet 9 formed by a set of fiber plies 36 coated with (embedded in) a polymer matrix to form a single-leaf spring, where the sheet 9 is a continuous web (single sheet) that runs longitudinally along the upper and lower sides of the body 50 and eyes 49 of the leaf spring and which, by having both sides of the sheet 9 folded, creates the eyes 49 of the leaf spring (abstract; column 3, line 53 through column 4, line 47; column 4, line 67 through column 5, line 33; column 6, lines 10-28; and Figures 3, 5, and 7-10). 	Woltron does not explicitly teach the single-leaf spring comprises a stitching of the at least one composite material sheet between the upper side and the lower side near the eyes of the leaf spring. 	Toshikazu teaches an eyelet construction of a leaf spring (title).  Toshikazu teaches sewing 6 a composite material between upper and lower sides near the eyes 2 of the leaf spring provides an increased strength to the eyelet part (abstract and Figure 10).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the leaf spring of Woltron with the sewing near the eyes of the leaf spring of Toshikazu to improve the strength of the eyelet part of the leaf spring.Regarding claim 19 	In addition, Woltron teaches several layers of fiber plies (including a second composite material sheet) 36 that run longitudinally along the upper and the lower sides of the body and the eyes of the leaf spring, and that by having both sides of the subsequent layers of fiber plies (second composite material sheet) 36 folded, forms the eyes 49 of the leaf spring (column 4, lines 48-50, and Figures 5, 9 and 10).
Claim 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woltron and Toshikazu as applied to claim 16 above, in view of DE 10 2011 104 071 A with a machine translation (submitted on 28 July 2022) being used as the English language equivalent translation (hereinafter “Kay”), and further in view of United States Patent Application Publication No. US 2015/0343875 (hereinafter “Spiegel”).Regarding claim 17 	The limitations for claim 16 have been set forth above.  In addition, Woltron does not explicitly teach the single-leaf spring further comprises at least one metal material sheet that runs longitudinally along the body of the leaf spring, with the polymer matrix injected in and around both the composite material sheet and the metal material sheet, such that the metal material sheet and the composite material sheet form a single-leaf spring. 	Kay teaches a leaf spring comprising a fiber composite material comprising a prepreg tape of fibers and a matrix material (paragraphs [0006] and [0007]).  Kay teaches the prepreg tapes 2 are laid down around an insert 7, and two triangular filling parts 7.3 are formed (paragraph [0043] and Figures 4-7).  Kay also teaches the leaf spring comprises a longitudinal element 7.2 being made from a metal sheet (at least one metal material sheet that runs longitudinally along the body of the leaf spring) (paragraph [0044] and Figure 7).   	Spiegel teaches a leaf spring assembly comprising a fiber reinforced polymeric thermoplastic composite material (abstract and paragraph [0002]).  Spiegel teaches additional materials such as metals, e.g., aluminum, steel, and other ferrous and/or non-ferrous metals, plastics, epoxies, composites, and/or other suitable materials may be used as reinforcements, additives or inserts to impart specific mechanical, dimensional or other physical properties either uniformly throughout the spring, or in specific regions of the spring (paragraph [0061]). 	Woltron, Kay and Spiegel are analogous inventions in the field of leaf springs.  It would have been obvious to one skilled in the art at the time of the invention to modify the leaf spring of Woltron with the longitudinally extending metal sheet of Kay to provide a reinforcement to the leaf spring to impart specific mechanical, dimensional or other physical properties throughout the spring, as taught by Spiegel. 	The combination of Woltron, Kay and Spiegel also corresponds to the claimed feature requiring the polymer matrix to be injected in and around both the composite material sheet and the metal material sheet, such that the metal material sheet and the composite material sheet form a single-leaf spring (Woltron – Figure 10 and column 6, lines 29-41).Regarding claim 20 	The limitations for claim 17 have been set forth above.  In addition, Woltron teaches several layers of fiber plies (including a second composite material sheet) 36 that run longitudinally along the upper and the lower sides of the body and the eyes of the leaf spring, and that by having both sides of the subsequent layers of fiber plies (second composite material sheet) 36 folded, forms the eyes 49 of the leaf spring (column 4, lines 48-50, and Figures 5, 9 and 10). 	The combination of Woltron, Kay, and Spiegel does not explicitly teach the single-leaf spring comprises two metal material sheets.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide additional longitudinal elements (two metal sheets) 7.2, as taught by Kay, to further improve the reinforcement to the leaf spring, as taught by Spiegel, since it has been held that mere duplication of the essential working parts of a device has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B). 	The combination of Woltron, Kay, and Spiegel additionally does not explicitly teach each of the two metal sheets are located between the first and the second composite material sheet on the upper side and lower side of the leaf spring.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate location of the longitudinal elements (two metal sheets) 7.2 to provide a desired reinforcement to the leaf spring, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C).Regarding claim 21 	The limitations for claim 17 have been set forth above.  In addition, Woltron teaches several layers of fiber plies (including a second composite material sheet) 36 that run longitudinally along the upper and the lower sides of the body and the eyes of the leaf spring, and that by having both sides of the subsequent layers of fiber plies (second composite material sheet) 36 folded, forms the eyes 49 of the leaf spring (column 4, lines 48-50, and Figures 5, 9 and 10). 	In addition, Kay illustrates the longitudinal element (metal material sheet) 7.2 is located between the two sides of the sheets 1.1 located farthest inside the leaf spring (Figure 7).
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Woltron and Toshikazu as applied to claim 16 above, and further in view of United States Patent Number 4,786,033 (hereinafter “Kofler”).Regarding claim 18 	The limitations for claim 16 have been set forth above.  In addition, Woltron does not explicitly teach the single-leaf spring further comprises at least one reinforcement sheet formed by a set of fiber plies embedded in a polymer matrix that runs longitudinally along a center of the leaf spring's body. 	Kofler teaches a leaf spring of composite fiber plastics material comprising a plurality of layers of fiber material (set of fiber plies) which are disposed in a superposed relationship and which are embedded in a synthetic resin (polymer) matrix, wherein there are provided outer layers 1 of fiber material which extend over the entire length of the leaf spring and which are associated with the tension and compression zones and shorter inner layers 2 of fiber material of a length which is stepped in a direction towards the central zone N. In addition to the stepped inner layers 1, also provided in the region between the neutral zone N and the tension and compression zones respectively are intermediate layers 3 of fiber material, the length of which is greater than the length of the adjacent inner layers 2 of fiber material (abstract and Figure 3).  The shorter inner layers 2 and intermediate layers 3 corresponds to the claimed at least one reinforcement sheet formed by a set of fiber plies embedded in a polymer matrix that runs longitudinally along a center of the leaf spring's body.  Kofler teaches the use of the intermediate layers 3 in combination with the shorter inner layers 2 improves the strength of the leaf spring (column 4, lines 17-32). Kofler illustrates a collection of intermediate layers 3 and shorter inner layers 2 are arranged along a center of the leaf spring’s body.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the center of the body of Woltron with the collection of intermediate layers 3 and shorter inner layers 2 of Kofler to improve the strength of the leaf spring.Regarding claim 24 	The limitations for claim 16 have been set forth above.  In addition, Woltron does not explicitly teach the fiber ply layers 36 have ends where both ends of each ply that forms the composite material sheet are connected to each other in a staggered manner. 	Kofler teaches a leaf spring of composite fiber plastics material comprising a plurality of layers of fiber material (set of fiber plies) which are disposed in a superposed relationship and which are embedded in a synthetic resin (polymer) matrix, wherein there are provided outer layers 1 of fiber material which extend over the entire length of the leaf spring and which are associated with the tension and compression zones and shorter inner layers 2 of fiber material of a length which is stepped in a direction towards the central zone N. In addition to the stepped inner layers 1, also provided in the region between the neutral zone N and the tension and compression zones respectively are intermediate layers 3 of fiber material, the length of which is greater than the length of the adjacent inner layers 2 of fiber material (abstract and Figure 3).  Kofler teaches a critical aspect in leaf springs of composite fiber plastics materials are the shear stresses which occur in the planes of the layers of fiber material or between those layers.  In the case of leaf springs which are subjected to a bending loading, those shear stresses increase from the outer compression and tension zones of the leaf spring in a direction towards the neutral zone (neutral plane, central plane) and from the region of maximum thickness of the leaf spring to the ends of the spring. Those stress peaks at the ends of the spring and the fact that, in relation to composite fiber plastic materials, the interlaminar shear threshold strength is relatively low (it is lower than the bending threshold strength), frequently result in the composite fiber plastics body splitting open along the neutral zone (column 1, lines 33-47).  Kofler teaches a way of reducing the shear stress at the ends of the spring is by providing interruptions 4 in a staggered manner from top front to bottom rear to the layers of fiber material (column 4, lines 60-68, and Figures 6 and 7).  Kofler teaches by incorporating these interruptions 4 in combination with a fibrous layer 1’’’ being displaced outwardly through these points of interruptions 4 results in the leaf spring becoming stronger (column 5, lines 5-30 and Figure 7).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the sheet 9 of Woltron with the interruptions 4 (as illustrated in Figures 6 and 7) of Kofler to reduce the shear stresses at the ends of the spring and improving the strength of the leaf spring.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Woltron and Toshikazu as applied to claim 16 above, and further in view of United States Patent Application Publication No. US 2008/0007022 (hereinafter “Jones”).Regarding claim 23 	The limitations for claim 16 have been set forth above.  In addition, Woltron teaches a sleeve (covering) 30 is disposed within the opening forming the eye 49 (Figure 9, and column 4, lines 33-44). 	Woltron does not explicitly teach the sleeve comprises a carbon fiber braided covering. 	Jones teaches a flexible suspension arm, useful as a leaf spring type arm (abstract and paragraph [0010]).  Jones teaches a sleeve is manufactured from a braided carbon fiber preform to impart stiffness, mass and fatigue life to the sleeve (paragraph [0263]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the sleeve 30 of Woltron with the braided carbon fiber preform of Jones to improve stiffness, mass and fatigue life to the sleeve.
Response to Arguments
Applicant’s arguments, see page 6, filed 27 October 2022, with respect to the rejection of claims 16 and 19 under 35 USC §102(a)(1) as being anticipated by Woltron have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC §103 in view of Woltron and Toshikazu.
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive.  	The applicant argued modifying Woltron with Toshikazu would render the prior art invention being unsatisfactory for its intended purpose, so there is no suggestion or motivation to make the proposed modification.  The applicant specified this position in stating that Woltron seeks to use a continuous web being wound in several layers to reduce the amount of manual labor, where Toshikazu describes a process where multiple sheets are placed on top of each other, which would not reduce the amount of manual labor desired by Woltron.  The examiner respectfully disagrees and contends that this argument is not commensurate in scope with the rejection of record.  The rejection of record does not contemplate changing the process of making the single-leaf spring from using a continuous web with a multiple sheet layup process, as highlighted by the applicant.  The examiner merely relies upon Toshikazu to show the benefit of providing a stitching structure near the eyelet of their disclosed single-leaf spring. 	The applicant also argued the addition of stitching or sewing to arrive at the present invention would increase the amount of labor required to make the leaf spring which would frustrate the purpose of Woltron of reducing the amount of labor required to make a leaf spring.  It is initially noted that the teachings from Woltron which aims to reduce the manual labor by using a continuous web appears to be directed to how the plies are layered to form the leaf spring.  There is no evidence that Woltron requires that no other feature may be added to the construction which may benefit the spring in another way.  It has been held that “‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’ (‘The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.’). Where the prior art contains ‘apparently conflicting’ teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered ‘for its power to suggest solutions to an artisan of ordinary skill. . . . consider[ing] the degree to which one reference might accurately discredit another.’” (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 77 USPQ2d 1865 (Fed Cir. 2006) (citation omitted)).  It is the position of the examiner that the benefit of providing the sewing of Toshikazu near the eyelets of the leaf spring of Woltron to improve the strength of the eyelet part of the leaf spring outweighs Woltron’s generic teaching that a single web is used instead of multiple sheets to reduce the manual labor required for laying up the composite material for forming the spring.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783